IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


 K.N.B.,                                            : No. 64 WAL 2020
                                                    :
                        Respondent                  :
                                                    : Petition for Allowance of Appeal
                                                    : from the Order of the Superior Court
                 v.                                 :
                                                    :
                                                    :
 M.D.,                                              :
                                                    :
                        Petitioner                  :


                                            ORDER



PER CURIAM

         AND NOW, this 16th day of September, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by petitioner, are:


(1)      In a case of first impression, whether an action under the PVSVIA is
         governed by the six-year catch-all statute of limitations, as the Superior
         Court held, rather than the civil two-year statute of limitations applicable to
         torts?

(2)      In a case of first impression, whether the continuing risk of harm required
         for a protection order under the PVSVIA must be reasonable and not solely
         the plaintiff’s subjective and unfounded fear of the [Petitioner]?